Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5263 Filed 06/08/20 Page 1 of 21




                               UNITED STATES OF AMERICA
                             EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
      Plaintiff,
                                             Case No. 10-20392
 V.
                                             Hon: DAVID M. LAWSON
 HUSSEIN NAZZAL,
       Defendant.
 ______________________________/

                            DEFENDANT’S EMERGENY MOTION
                             FOR REDUCTION IN SENTENCE
                              (COMPASSIONATE RELEASE)

                                          Introduction

        Hussein Nazzal, through his counsel, Mark A. Satawa, respectfully moves this

 Honorable Court, pursuant to the First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(A)(I), to

 reduce the remainder of Mr. Nazzal’s 110 month term of imprisonment to time served, and to

 impose a special condition that he serve a period of home confinement on supervised release.

        Such a modification will effectively allow him to finish the remaining portion of his

 prison sentence on home confinement, which will in turn allow him to protect himself, the

 BOP, and the community from the spread of the novel coronavirus 2019 (“COVID-19”) by

 sheltering in place at his residence in light of his serious underlying and pre-existing medical

 conditions. These conditions include, but are not limited to, his age (65), diabetes,

 cardiovascular risks (he underwent cardiac catheterization before incarceration, severe


                                                1
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5264 Filed 06/08/20 Page 2 of 21




 asthma, benign hypertrophy of prostate, and high blood pressure. In combination these place

 Mr. Nazzal in the COVID-19 highest-risk category.



                                      Case Background

         On March 7, 2013, Mr. Nazzal went to trial in the Present Case, docket no. 10-cr-

 20392. On March 26, 2013, he was convicted by a jury.

         Then, on July 16, 2013, Mr. Nazzal pleaded guilty in a second case to one count of

 conspiracy to defraud the United States pursuant to a Rule 11 plea agreement before the

 Honorable Marianne Battani, in case number 11-cr-20759, involving immigration law

 violations. On October 31, 2013, he was sentenced to a term of 33 months in the BOP.

         Following that sentence, on December 2, 2013, Mr. Nazzal was sentenced to a term

 of 110 months in the Present Case, 10-cr-20392. That sentence was to run concurrently with

 the 33 month sentence above-referenced matter, and included a $600 special assessment

 and $2,981,246.31 in restitution. Mr., Nazzal paid his special assessment and approximately

 2/3’s of the restitution before beginning service of this sentence. Upon information and belief,

 Mr. Nazzal self surrendered at FCI Milan, and began his sentence on or about February 13,

 2014.




                                                2
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5265 Filed 06/08/20 Page 3 of 21




          Mr. Nazzal has completed his sentence in the immigration case, and is now only

 serving the sentence for the Present Case. He has served approximately 75 months of that

 sentence, and his out date is currently November 27, 2021.1



                                            Argument

 I.       Mr. Nazzal has satisfied the 30-Day Waiting Period Provided by 18 U.S.C. §
          3582(c)(1)(A).

          Title 18 U.S.C. §3582 states that the administrative procedure for requesting a

 compassionate release is through the warden of the BOP facility where the inmate is located.

 Mr. Nazzal made his request to the Warden for a Reduction of Sentence (“RIS”),2 filed by an

 attorney on his behalf, on May 6, 2020.3 Upon information and belief, the BOP denied his

 RIS on May 18, 2020. This Motion is timely as being filed 30 days after Mr. Nazzal filed his

 RIS. See United States v. Miamen, 2020 WL 1904490 at *3 (D.R.I. Apr. 17, 2020) (holding

 that "If the BOP denies Defendant's request, or thirty days lapse, whichever occurs

 first, Defendant is free to file again his Motion before this Court."); United States v. Jemal,




 1   https://www.bop.gov/inmateloc/

 2   The request is attached to the Appendix of this Motion.

 3 The BOP’s email acknowledgment of receiving this request, dated May 6, 2020, is attached
 to the Appendix of this Motion

                                                 3
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5266 Filed 06/08/20 Page 4 of 21




 15-cr-570 (E.D. Pa.); United States v. Guzman Soto, 2020 WL 1905323 *4 (D. Mass. Apr.

 17, 2020) (Talwani, J).

        The First Step Act provides that the defendant has the authority to make this motion

 to the warden of defendant's facility, and the warden has the authority to make this

 recommendation to the central office who forwards this to the sentencing judge for action. Mr.

 Nazzal’s immediate concern is that he has several serious medical conditions that put him in

 the highest of high risk categories as it relates to Covid-19: diabetes, cardiovascular risks,

 severe asthma, prostate issues, and high blood pressure.




 II.    This Honorable Court Should Act Immediately to Grant Mr. Nazzal
        Compassionate Release.

        Congress did not define what would constitute an “extraordinary and compelling

 reason” warranting a reduction of a sentence under § 3582(c). Indeed, the legislative history

 confirms that it intended to grant federal sentencing courts broad discretion to make those

 determinations on a case-by-case basis and to reduce fundamentally unfair sentences where

 such reasons exist.

        Over the past few months, COVID-19 has spread throughout the United States,

 infecting thousands of Americans and inflicting many with severe respiratory illness;




                                               4
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5267 Filed 06/08/20 Page 5 of 21




 thousands of Americans have perished.4 On March 11, 2020, the World Health Organization

 described the COVID-19 outbreak as a global pandemic. COVID-19 poses a fatal risk to

 people 60 years of age and older and those with preexisting conditions.5

          The First Step Act benefits the elderly, who have served over half their sentence, and

 who suffer from chronic health concerns. Mr. Saad appears to fit this criteria. He suffers from

 chronic or serious medical problems, including diabetes, cardiovascular risks (he underwent

 cardiac catheterization before incarceration), severe asthma, benign hypertrophy of prostate,

 and high blood pressure.6 This combination of medical issues puts Mr. Nazzal is the highest

 possible high-risk category for contracting a severe case of Coronavirus.7 Every one of

 these were diagnosed prior to sentencing and his admission into the BOP, and were verified

 and reflected in his Presentence Report (“PSR”).8 Mr. Nazzal has suffered from most of


 4    See generally CDC: COVID-19 Situation Summary,                             available    at
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html

 5 See Centers of Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19)
 Are You at High Risk for Severe Illness? (March 12,2020), https://bit.ly/2vgUt1P; World Health
 Organization, Q&A on coronaviruses (COVID 19), https://www.who.int/news-room/q-a-
 detail/q-a-coronaviruses (those at greater risk from COVID-19 include “older persons and
 persons with pre-existing medical conditions (such as high blood pressure, heart disease,
 lung disease, cancer or diabetes)” (March 9, 2020)).

 6   Mr. Nazzal’s BOP medical records are attached as the Appendix to this Motion.

 7   See CDC guidance at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 precautions/groups-at-higher-risk.html.

 8   See PSR, ¶’s 51 – 53, 88, pp 13, 20.

                                                5
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5268 Filed 06/08/20 Page 6 of 21




 these problems for quite some time, prior to his incarceration, and was brought to the Court’s

 attention at the time of sentencing. In fact, his medical condition was noted as a 3553(a)

 factor and potential issue in the PSR if he was “sentenced to a custodial sentence.”9 Even

 the Government has acknowledged that Mr. Nazzal has been housed in the specific unit

 designated for inmates “potentially at risk for COVID-19,” since mid-April.10

          In order to treat these conditions, Mr. Nazzal takes 11 different types of medication,

 which include:11

             1) metformin 1000 mg 2x daily to treat diabetes;
             2) glipizide 5 mg 2x daily to treat diabetes;
             3) carvedilol 325mg 2x daily to treat the cardiovascular condition;
             4) aspirin 80mg 2x daily to treat the cardiovascular condition;
             5) doxazosin 8 mg and Flomax for benign prostate cancer;
             5) meclizine 25 mg 3 times daily for chronic vertigo;
             6) parastatin and triglyceride 40 mg for high cholesterol;
             7) duloxetine 60 mg for nerve damage caused by diabetes;
             8) albuterol and Symbicort for chronic asthma;
             9) fluticasone 50 mg for chronic sinusitis;
             10) acetaminophen and naproxen for chronic pain;
             11) Prilosec for abdominal pain.



 9   PSR, ¶ 88, p 20.

 10   Government Response, ECF #285, p 3.

 11   See Mr. Nazzal’s BOP medical records are attached as the Appendix to this Motion.
                                                  6
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5269 Filed 06/08/20 Page 7 of 21




        Finally, Mr. Nazzal has served 75 months of his 110 month sentence. His out date is

 November 27, 2021, or approximately 18 months from now. This medically at risk inmate has

 been exposed to the novel coronavirus at FCI Milan. Mr. Nazzal is in the highest risk category

 of individuals who face grave health consequences or death from exposure to COVID-19.

         Mr. Nazzal’ medical condition, combined with the short amount of his time remaining

 on his sentence, and the high risk posed by COVID-19 (to which he has been exposed in

 Milan), clears the high bar set by 3582(c)(1)(A). As discussed in the recent opinion and order

 in United States v Wilson Perez,12 U.S.S.G. 1B1.13 n.1(D) defined two reasons for release:

 (1) “extraordinary and compelling circumstances exist where the defendant is suffering from

 serious physical or medical condition….that substantially diminishes the ability to provide self-

 care within the environment of a correctional facility and from which he is not expected to

 recover”; (2) 1B1.13, n.1(D) authorizes release based on “extraordinary and compelling

 reasons other than, or in combination with, the [other] reasons described.”

        The Court in Perez found that the seriousness of the disease coupled with the inmate’s

 inability to distance himself from others and to protect himself in his close-quarters

 confinement from other inmates and staff who could be infected with COVID-19, were facts

 relevant to consider in evaluating whether or not the inmate was a serious candidate for

 release under the First Step Act.


 12United States v Wilson Perez, Case No. 17 Cr. 513-3 (AT), Southern District of New York,
 Judge Analisa Torres, April 1, 2020.

                                                7
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5270 Filed 06/08/20 Page 8 of 21




        In United States v. Saad, No. 16-20197, (E.D. Mich April 29, 2020), Judge Denise

 Paige Hood ordered a 71 year old man released under the First Step Act, writing:

       The threat posed by COVID-19, in light of Defendant’s age and his underlying
       health conditions, constitutes an “extraordinary and compelling reason” to
       modify his sentence under 18 U.S.C. § 3582(c)(1)(A)(I). As stated by the
       Zukerman court, “[t]he severity of [Defendant]’s conduct remains unchanged.
       What has changed, however, is the environment where [Defendant] is serving
       his sentence. When the Court sentenced [Defendant], the Court did not intend
       for that sentence to ‘include incurring a great and unforeseen risk of severe
       illness or death’ brought on by a global pandemic.” Zukerman, 2020 WL
       1659880, at *6 (citing United States v. Rodriguez, 2020 WL 1627331, at *12
       (E.D. Pa. Apr. 1, 2020)).
       The United States Sentencing Commission has defined “extraordinary and
       compelling reasons.” See U.S.S.G. § 1B1.13, comment n.1. There are
       extraordinary and compelling reasons for modification where “[t]he defendant
       is ... suffering from a serious physical or medical condition ... that substantially
       diminishes the ability to provide self-care within the environment of a
       correctional facility and from which he or she is not expected to recover.”
       U.S.S.G. § 1B1.13 comment n.1(A)(ii).
                                     *      *       *
       As the World Health Organization has determined, the populations most at risk
       of suffering severe health risks from COVID-19 are “older people, and those
       with underlying medical problems like cardiovascular disease [and] cancer.”
       Coronavirus,     World      Health      Organization      (Apr.  27,    2020),
       https://www.who.int/health-topics/ coronavirus#tab=tab_1. According to the
       United States Center for Disease Control, persons over the age of 65 and
       individuals of any age who have serious underlying medical conditions, [as
       noted above], are at higher risk for severe illness from COVID-19. People Who
       Are at Higher Risk for Severe Illness, Centers for Disease Control and
       Prevention (April 27, 2020), https://www.cdc.gov/coronavirus/ 2019-
       ncov/need-extra-precautions/people-at-higher-risk.
       Defendant is among those persons most at risk. Data released by the CDC
       indicates that approximately 80% of deaths from COVID-19 in the United States
       occur in individuals age 65 or older and that the fatality rate for individuals aged
                                                8
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5271 Filed 06/08/20 Page 9 of 21




        65 to 84 could be as high as 11 percent. Severe Outcomes Among Patients
        with Coronavirus Disease 2019 (COVID-19) – United States, February 12 –
        March 16, 2020, Centers for Disease Control and Prevention (Mar. 26, 2020),
        https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm. As an inmate at
        FCI Milan, [Defendant] has already been exposed to COVID-19.

 U.S. v. Saad, supra, pp 12-15.13

 IV.    A reduction in sentence is warranted considering the other sentencing factors.

        In determining whether Mr. Nazzal’ sentence should be reduced, the court must

 decide, inter alia, whether he presents a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. §3142(g) and USSG §1B1.13(2). If he does not, the

 court should then look to the factors outlined in 18 U.S.C. §3553(a). All these factors weigh

 strongly in favor of release in his Case.

        Mr. Nazzal, aged 65, was convicted of a nonviolent offense, that involved defrauding

 banks. He has served the majority of his sentence, and has an out date in 18 months.

 Importantly, he paid nearly approximately 2/3’s of the $2,981,246.31 in restitution before he

 self surrendered to begin his sentence. He has no other criminal record, and his criminal

 history score at sentencing was 0. His only previous criminal contact before these two federal

 offenses was a minor theft offense in a casino in Canada, in which he received a pardon.




 13See also, United States v. Demetrious Flenory, No. 05-80955, 2020 WL 2124618, at *4-5
 (E.D. Mich. May 5, 2020); Unites States v Collins, No. 17-20360 (E.D. Mich May 7, 2020) (J.
 Lawson). United States v. Doshi, No. 13-20349, (E.D. Mich March 31, 2020) (J. Tarnow).

                                               9
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5272 Filed 06/08/20 Page 10 of 21




           He has very strong family support, respect in the community and his peers, and a

  strong employment record throughout his life. He does not present a danger to the safety of

  any person or the community. The punishment he has already served in prison (75 months)

  is sufficient to deter any potential perpetrator of bank fraud. Release of an elderly and frail

  man during the peak of global epidemic will not encourage future bank frauds from taking

  place.

           Mr. Nazzal has demonstrated exemplary behavior during his incarceration The

  Government has cited to a single incident of misconduct that occurred four and a half years

  ago as evidence of his conduct in prison. This incident was a minor argument in a ceramic

  class, that was quickly resolved. Attached to this Motion is a copy of one page of a letter that

  Mr. Nazzal’s Unit team submitted to this case manager regarding the incident, stating that Mr.

  Nazzal is "respectful" and "harmless."14 Mr. Nazzal did not lose any good time credit in

  connection with this “misconduct.”.

           The Government has also cited allegations related to Z.C. and H.M. in the

  immigration fraud matter, case number 11-cr-20759, before the Honorable Marianne Battani.

  Upon information and belief, these allegations were included at the very last moments of his

  sentencing in that case. The inclusion of these claims demonstrate the danger of relying upon



  14Mr. Page 2 of this letter from his Unit Team is attached as the Appendix to this Motion.
  Counsel is attempting to secure the rest of the letter, and will submit it to this Court
  immediately upon receipt.

                                                10
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5273 Filed 06/08/20 Page 11 of 21




  such unchallenged claims that have not been vetted by the adversarial process, including

  cross examination.

         At the onset it should be noted that Mr. Nazzal has completed his sentence in the

  companion case wherein restitution was awarded to Z.C. and H.M. Furthermore Mr. Nazzal

  did not admit to the allegations of abuse, and Z.C. and H.M. had a motive to testify against

  Mr. Nazzal as Z.C. illegally acquired United States citizenship and was facing possible

  deportation.

         At the plea hearing on July 16 2013, Mr. Nazzal admitted to knowingly arranging false

  marriages. However, he did not admit to the allegations of abuse regarding Z.C. and H.M. In

  addition to Mr. Nazzal’s counsel submitting numerous objections to the Presentence Report

  (“PSR”), his counsel also attempted to offer expert witness testimony and prior inconsistent

  statements of Z.C. to rebut her allegations. However, Judge Battani rejected their

  admission. Even the Court of Appeals recognized that “Mr. Nazzal did not admit these facts

  as part of his plea,” when it denied his appeal. United States v Mr. Nazzal, 644 Fed Appx 655,

  657 (CA 6, 2016).

         Z.C. obtained a green card by fraudulently marrying a United States citizen, illegally

  acquired United States citizenship, and was facing possible deportation. However, because

  she testified against Mr. Nazzal, she was able to secure legal immigration status in the United

  States for herself and family.



                                                11
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5274 Filed 06/08/20 Page 12 of 21




       V.      Compassionate release is warranted given the current state of the health
               crisis in the prison environment.

            In opposing this Motion, and other similar motions in this District, the Government will

  likely argue that the BOP is doing great work to ensure the health and safety of Mr. Nazzal,

  who is being protected by a new shelter-in-place protocol to decrease the spread of the virus.

  However, that is simply an inaccurate picture, as despite their genuine and sincere efforts,

  the BOP is unable to insure the health and well being of Mr. Nazzal. While the curve appears

  to be flattening, and states reopening, the situation inside BOP prisons continues to

  deteriorate.

            First, and importantly, apparently the correction officers who work at the Government’s

  own facilities disagree that the BOP can protect Mr. Nazzal. On March 31, 2020, the Council

  President of the correctional officers union filed a complaint to OSHA (Occupational Safety

  and Hazard Administration) alleging violations of OSHA elevating the complaint to one of

  “Imminent Danger Report.”15 In the complaint it is alleged that the BOP guidelines imposed

  by Federal Bureau of Prisons Assistant Director of Health Services and Captain Sylvie Cohen,

  M.D., Branch Chief for Occupational Safety and Health, directed staff throughout the BOP

  who have come into contact with or have been in close proximity with individuals who show

  or have shown symptoms of COVID-19, to report to work and not be self-quarantined and


  15 Pursuant to OSHA of 1970, Executive Order 12196, 29 CFR 1960.8, Agency’s
  Responsibilities, BOP Program Statement 1600.011, signed by Shane Fausey, Council
  President.

                                                   12
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5275 Filed 06/08/20 Page 13 of 21




  not be quarantined for 14 days, per CDC guidelines. (Emphasis added). The complaint16

  states in detail the violations by the BOP, ordering staff back to work, the transporting of sick

  inmates, the BOP failure to mitigate or prevent exposure to the virus, mandating sick or

  potentially sick BOP employees to report to work.17 This places not only staff in danger, but

  also inmates at extreme risk of contracting the disease, as they are not provided with

  protective gear, hand sanitizer (as are staff) and who are not able to social distance.

           Health professional throughout the country are warning that despite the efforts of the

  BOP it is difficult, if not impossible, to safely address the spread of Covid-19 in prisons. For

  example, in the case of United States v. Arguijo, 20-50080, United States Court of Appeals

  for the Ninth Circuit, an Amicus brief was filed by a team of medical, public health, and human

  rights experts in support of the release of inmates due to COVID-19.18 The Amici Curiae are

  experts in infectious diseases, healthcare policy, correctional healthcare, human rights and

  other related fields, who have spent decades studying the provision of healthcare in

  correctional facilities. Based on their experience, and their review of available information on

  the COVID-19 pandemic, it is their view that subjecting anyone to short-term confinement in




  16   The complaint is attached to the Appendix of this Response.

  17   See attached complaint for details.

  18   The Amicus brief is attached to the Appendix of this Response.

                                                 13
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5276 Filed 06/08/20 Page 14 of 21




  a jail subjects them and the broader community to a heightened risk of infection,

  hospitalization and death.

           Dr. Scott Allen is a medical doctor with over two decades of experience in correctional

  health.19 He is a Professor Emeritus of Medicine, former Associate Dean of Academic Affairs,

  and former Chair of the Department of Medicine at the University of California Riverside

  School of Medicine. In his written statement before the Senate Committee on the Judiciary

  on June 2, 2020,20 Dr. Allen warned that “If you are not careful, detention and correctional



  19   Dr. Allen summarized his credentials as follows:

  “I am a medical doctor with over two decades of experience in correctional health. I am a
  Professor Emeritus of Medicine, former Associate Dean of Academic Affairs, and former Chair
  of the Department of Medicine at the University of California Riverside School of Medicine. In
  the past, I have served for seven years as a full-time physician for the Rhode Island
  Department of Corrections; and, for the final three of those years, I served as the State
  Medical Program Director. I have published over 25 peer-reviewed papers in academic
  journals related to prison health care and am a former Associate Editor of the International
  Journal of Prisoner Health Care. I have consulted on detention health issues both
  domestically and internationally for the Open Society Institute and the International
  Committee of the Red Cross, among others. I have worked with the Institute of Medicine on
  several workshops related to detainee healthcare and serve as a medical advisor to
  Physicians for Human Rights. I am the co-founder and co-director of the Center for Prisoner
  Health and Human Rights at Brown University, and a former CoInvestigator of the University
  of California Criminal Justice and Health Consortium. Currently, I serve as the court appointed
  monitor for Riverside County Jails, my home county, and as a medical subject matter expert
  for the Office of Civil Rights and Civil Liberties in the Department of Homeland Security, where
  I have inspected multiple immigration facilities across the country over the past 6 years.”

  20 Written Statement of Dr. Scott Allen, Examining Best Practices for Incarceration and
  Detention During COVID-19, before the Senate Committee on the Judiciary (June 2, 2020),
  attached as the Appendix to this Motion.

                                                 14
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5277 Filed 06/08/20 Page 15 of 21




  facilities can be a hub of spread of the virus throughout the community.”21 As to the idea of

  the curve flattening, and conditions improving, Dr. Allen explained:

              Now the flames are growing. Indeed, recent data from the COVID Prison
              Project shows that prison populations test substantially higher than the
              general population in many states. Similarly, a new study in the Journal of
              Urban Health shows that optimistically, 72% of individuals in ICE detention
              are expected to be infected by day 90, with nearly 100% infected under more
              pessimistic conditions. . . . 22

             When it comes to claims by Prison Officials that they are employing herculean efforts

  to prevent an out break, Dr. Allen responded:

              We will hear a lot today about the extraordinary efforts my colleagues have
              gone to confront this virus, mobilizing the traditional infectious disease
              containment strategies endorsed by the CDC in their March 23, 2020 Interim
              COVID guidelines for correctional facilities. But there are gaping holes in
              those guidelines, including failure to contemplate population reduction and
              failure to provide adequate guidelines for testing. The fact is, in the real
              world, the guidelines— and accordingly their implementation by BOP and
              ICE—are failing to stop the spread. The number of cases and deaths
              continues to grow. Even though many facilities can report that they have not
              yet experienced significant outbreaks, it is far too soon for anyone to declare
              victory.23

             Importantly for Mr. Nazzal, Dr. Allen observes that “[i]t is also important to note that

  even in the best circumstances, the provision of medical care in correctional and detention




  21   Id. at p 2 of 10.

  22   Id.

  23   Id. at p 4 of 10.

                                                    15
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5278 Filed 06/08/20 Page 16 of 21




  facilities is unfortunately inconsistent and inadequate.”24 Part of the solution is the

  compassionate release of at risk inmates:

             The second strategy to reduce the spread of COVID-19 in detention,
             population reduction, is understandably controversial when first considered.
             But it is simply a matter of science: the biology of the virus plus physics and
             geometry driving its spread makes this a necessary strategy to consider.
             Jails, prisons, and detention centers at, near, or above capacity simply do
             not have the flexibility to move, cohort, and isolate individuals in the face of
             an outbreak. Populations must drop to create space for distancing and
             separation.

                                        *      *        *

             All we are recommending is that the risk analysis of keeping people confined
             respects the need to reduce facility populations in order to permit the
             necessary isolation, quarantine and cohorting strategies required to contain
             the virus.

                                        *      *        *

             In addition, the use of existing compassionate release mechanisms
             should be expanded for those individuals most vulnerable to severe
             COVID-19, including the elderly and those with certain high-risk
             chronic conditions. One of the most common arguments against releasing
             incarcerated or detained individuals is that doing so could threaten public
             safety. But in this case, not releasing individuals may give rise to a more
             significant threat to public safety. This is because of the heightened risk
             of the disease’s spread from frequent ingress and egress of workers and
             detainees and the predicted overrun of local public health facilities.25




  24   Id.

  25   Id. at pp 6 of 10 to 7 of 10.
                                                   16
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5279 Filed 06/08/20 Page 17 of 21




           FCI Milan has reported a large number of COVID-19 cases, and Mr. Nazzal is in

  danger due to his health issues. He meets the CDC standard of a vulnerable person who, if

  he contracts this deadly virus, there is a good chance that he would perish. According to BOP

  data, as of April 21, 2020 there were 39 inmates and 42 staff at FCI Milan that have been

  diagnosed with COVID-19.26 By June 4, those number have raised to 71 inmates and 57 staff

  that have tested positive, along with 3 inmate deaths.27 Importantly, on March 30, the first

  date data from the BOP is available, there were no positive tests for either inmates or staff.

  The increase by the week over the course of two months is simply stunning.

           All of these numbers only reflect the staff and inmates who were tested. Recently, the

  Associated Press and the Washington Post wrote that of 2700 inmates tested in the BOP,

  2000 of them tested positive, thereby estimating that the BOP has a 70% infected rate

  amongst inmates.28 It is well established that tests are limited, that COVID-19 is carried and

  passed on by those who show no symptoms at all, and that most of those who are

  symptomatic are not being tested.

           This pandemic is far from over. It ignores the obvious fact that Michigan has only

  recently began to be lifted out of rigorous shelter at home orders issued by the Governor. The



  26   BOP data as of April 21, 2020 is attached to the Appendix of this Response.

  27   https://www.bop.gov/coronavirus/

  28   https://apnews.com/fb43e3ebc447355a4f71e3563dbdca4f

                                                 17
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5280 Filed 06/08/20 Page 18 of 21




  number of Coronavirus cases continue to rise at FCI Milan.29 FCI Milan currently has nine

  open cases of coronavirus, five inmates and four staff members. Upon information and belief,

  over the course of the past few months, at least three of the infected inmates were housed in

  Unit C, where Mr. Nazzal is located.

           Dr. Anthony Fauci, a member of White House Coronavirus Task Force, has warned of

  a possible comeback for the virus this upcoming fall, and that “he expects cases to spike in

  closed environments like nursing homes, prisons and factories.”30

           A Correctional Officer at FCI Milan, Randy Hall, would dispute the Government’s claim

  that the BOP is taking appropriate measures to protect its inmates:

            It was possible he had contracted the virus even though he had none of the
            usual symptoms, like a fever or shortness of breath………

            If he had it, he didn’t want to endanger his colleagues and inmates, so he
            called his office and asked to be tested. The request was denied. The
            Bureau of Prisons only tested inmates, not staff. They also didn’t recognize
            his symptom as a COVID-19 symptom. They wanted him to keep coming to
            work even though they didn’t give him or his colleagues any personal
            protective equipment…..

            When he called his office to report the result [positive for corona], though,
            they didn’t seem to worry about the virus. They told him to return to work if
            he was fever-free for 72 hours, which he was because he never had a fever.
            Then they told him to return to work seven days after he started feeling the


  29The BOP updates the open COVID-19 data daily at 3:00 p.m. The positive test numbers
  are based on the most recently available confirmed lab results involving open cases from
  across the agency as reported by the BOP. https://www.bop.gov/coronavirus/
  30   https://www.nytimes.com/2020/05/11/health/coronavirus-second-wave-infections.html

                                                 18
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5281 Filed 06/08/20 Page 19 of 21




          symptoms, which was two days prior. Then they told him to return to work if
          there was any improvement at all.31

         Upon information and belief, on April 1, 2020, FCI Milan was placed on a lockdown

  shelter-in-place for 14 days. That lockdown has been extended a few times, although the

  current status of that is not known. Mr. Nazzal is currently housed in Unit C, with a cellmate.

  Unit C holds approximately 50 inmates, in 2-man bunk bed cells, and is currently being used

  to house all “high-risk” inmates. There are approximately 45 “high risk” inmates.

         Social distancing and protective measures are nearly impossible. All inmates are

  exposed to the same officers and staff members, are using the same bathroom facilities, and

  are eating the same food. Finally, FCI Milan is not providing sufficient personal protective

  equipment. They have given each inmate one mask that they must reuse, and the majority of

  the officers and staff members are not wearing protective gear.



  VI. Residence if transferred to Supervised Release.

         If this request for compassionate release/RIS is granted, Mr. Nazzal will live with his

  wife, Amneh Taube, and two daughters, Lameese Nazzal and Mariam Nazzal, who reside

  at 181 Woodcrest Drive, Dearborn, Michigan 48124. This is a private residence where he

  has the ability to quarantine for 14 days. Mr. Nazzal has a large family who will fully support




  31  https://www.afge.org/article/a-bop-officer-contracted-coronavirus.-he-was-told-to-return-
  to-work-asap/
                                                19
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5282 Filed 06/08/20 Page 20 of 21




  him. He has the ability to secure medical insurance once he is released, and will be able to

  address any and all medical needs.




                                              20
Case 2:10-cr-20392-DML-RSW ECF No. 291, PageID.5283 Filed 06/08/20 Page 21 of 21




                                         Conclusion

         Mr. Nazzal asks for the mercy of the court to allow him to self isolate during this

  pandemic, and respectfully requests that this Honorable Court take this opportunity to grant

  a reduction in his sentence based on extraordinary and compelling reasons.

         WHEREFORE, and for all of the reasons argued in this Petition, Mr. Nazzal requests

  that this Honorable Court:

     A. Schedule an immediate hearing, done remotely, via Polycom, Zoom, or a similar
        online, video conference method;

     B. In the alternative, Mr. Nazzal requests that the Court render a decision on the
        Pleadings in this Case, without oral argument;

     C. Order Mr. Nazzal from the BOP immediately.


                                                   Respectfully Submitted,

                                                   SATAWA LAW, PLLC


                                                   /s/ Mark A. Satawa
                                                   ______________________
                                                   Attorney for Defendant
                                                   26777 Central Park Blvd, Suite 300
                                                   Southfield, Michigan 48076
                                                   Phone: 248-356-8320
                                                   E-Mail: Mark@satawalaw.com

  Date: June 8, 2020




                                              21
